OPINION
By THE COURT:
Submitted on motion of defendant-appellee to affirm the judgment on the ground that the assignments of error filed by plaintiff-appellant cannot be considered without the benefit of a bill of exceptions, which was not filed; that a motion for new trial was not filed in the trial court, and that the record before this Court does not contain any evidence to be considered by this Court.
*118The record supports the contention of defendant-appellee. The sole assignment of error is that: “The decision and judgment of the trial court is not sustained by sufficient evidence and is contrary to law.” Obviously a bill of exceptions would be required to exemplify the error assigned. The written opinion of the trial court cannot be considered by the reviewing court, since it is no substitute for a bill of exceptions and is not in the form of a separate finding of fact and conclusions of law.
Judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.